                 Case 2:18-cr-00014-KJM Document 62 Filed 05/19/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00014-KJM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           [PROPOSED] FINDINGS AND ORDER
14   LAKEISHA RUDULPH,                                   DATE: May 24, 2021
                                                         TIME: 9:00 a.m.
15                                Defendant.             COURT: Hon. Kimberly J. Mueller
16

17                                               STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through his counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on May 24, 2021.
21          2.      By this stipulation, defendant now moves to continue the status conference until July 19,
22 2021, and to exclude time between May 24, 2021, and July 19, 2021, under Local Code T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:
24                  a)     The government has represented that the discovery associated with this case
25          includes investigative reports and other evidence. All of this discovery has been either produced
26          directly to counsel and/or made available for inspection and copying.
27                  b)     Counsel for defendant desires additional time to provide facts, for example:
28          consult with her client, to review the current charges, to conduct investigation and research

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00014-KJM Document 62 Filed 05/19/21 Page 2 of 4


 1         related to the charges, to review and copy discovery for this matter, to discuss potential

 2         resolutions with his/her client, to prepare pretrial motions, and to otherwise prepare for trial.

 3         Counsel was appointed in lieu of previous counsel on March 24, 2020. The discovery that was

 4         produced to previous counsel has been copied and sent to current counsel. Current counsel has

 5         reported that there were some errors in the uploading process, and the parties have met and are

 6         continuing to work together to resolve those issues.

 7                c)      Counsel for defendant believes that failure to grant the above-requested

 8         continuance would deny counsel the reasonable time necessary for effective preparation, taking

 9         into account the exercise of due diligence.

10                d)      The government does not object to the continuance.

11                e)      In addition to the public health concerns cited by General Order 611 and

12         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

13         this case because counsel or other relevant individuals have been encouraged to telework and

14         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

15         contact should the hearing proceed.

16                f)      Based on the above-stated findings, the ends of justice served by continuing the

17         case as requested outweigh the interest of the public and the defendant in a trial within the

18         original date prescribed by the Speedy Trial Act.

19                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20         et seq., within which trial must commence, the time period of May 24, 2021 to July 19, 2021,

21         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

22         because it results from a continuance granted by the Court at defendant’s request on the basis of

23         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

24         of the public and the defendant in a speedy trial.

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00014-KJM Document 62 Filed 05/19/21 Page 3 of 4


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: May 19, 2021                                      PHILLIP A. TALBERT
 7                                                            Acting United States Attorney
 8
                                                              /s/ PAUL HEMESATH
 9                                                            PAUL HEMESATH
                                                              Assistant United States Attorney
10

11
     Dated: May 19, 2021                                      /s/ TASHA CHALFANT
12                                                            TASHA CHALFANT
13                                                            Counsel for Defendant
                                                              LAKEISHA RUDULPH
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:18-cr-00014-KJM Document 62 Filed 05/19/21 Page 4 of 4


 1                              [PROPOSED] FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this ____ day of ___________, _____.

 3

 4                                           THE HONORABLE KIMBERLY J. MUELLER
                                             UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    4
     PERIODS UNDER SPEEDY TRIAL ACT
